Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,9 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al.(US 2019/0281952) in view of Dahlfort et al.(US 2014/0140689).
Considering Claim 1 Jia discloses an optical forwarding device comprising: a specific optical connector coupled to an optical cable(See Paragraph 94, fig. 22 i.e. a specific optical connector(2218) coupled to an optical cable(2206)); and a first optical forwarding module comprising: a first optical connector(See Paragraph 94, fig. 22 i.e. a first optical forwarding module(2202) comprising: a first optical connector which is a first transmission portion(2208)); a second optical connector(See Paragraph 94, fig. 22 i.e. a second optical connector which is a receiver portion(2214)); a first wavelength division multiplexer coupled to the first optical connector, and receiving and forwarding the first optical signal from the first optical connector(See Paragraph 94, fig. 22i.e. a first wavelength division multiplexer(2220) coupled to the first optical connector(2208), and receiving and forwarding the first optical signal(downstream signal) from the first optical connector(2208)); a first optical circulator comprising: a first port coupled to the first wavelength division multiplexer to receive the first optical signal, and forwarding the first optical signal(See Paragraph 94, fig. 22 i.e. a first optical circulator(2216) comprising: a first port coupled to the first wavelength division multiplexer(2220) to receive the first optical signal(downstream signal), and forwarding the first optical signal via optical link(2206)); a second port coupled to the specific optical connector, forwarding the first optical signal from the first port of the first optical circulator to the optical cable, receiving a second optical signal from the optical cable, and forwarding the second optical signal, wherein the second optical signal and the first optical signal both have a first wavelength(See Paragraph 94, fig. 22 i.e. a second port of the circulator(2216) coupled to the specific optical connector(2218), forwarding the first optical signal(downstream signal) from the first port of the first optical circulator to the optical cable(2206), receiving a second optical signal(upstream signal) from the optical cable(2206), and forwarding the second optical signal(upstream signal), wherein the second optical signal(upstream signal) and the first optical signal(downstream signal) both have a first wavelength(λ)); and a third port receiving and forwarding the second optical signal from the second port of the first optical circulator(See Paragraph 94, fig. 22 i.e. a third port of the circulator(2216) receiving and forwarding the second optical signal(upstream signal)  from the second port of the first optical circulator(2216)); and a second wavelength division multiplexer coupled to the third port of the first optical circulator and the second optical connector, receiving the second optical signal from the (See Paragraph 94, fig. 22 i.e. a second wavelength division multiplexer(2226) coupled to the third port of the first optical circulator(2216) and the second optical connector(2214), receiving the second optical signal from the third port of the first optical circulator(2216), and sending the second optical signal to the second optical connector(2214)). 
Jia does not explicitly disclose the first optical connector which is the transmission device receiving a first optical signal.
Dahlfort teaches the transmission device has a first optical connector receiving a first optical signal(See Paragraph 27, fig. 2a i.e. the transmission device(240) has a first optical connector(261) receiving a first optical signal from the light source(240))).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Jia, and have the first optical connector which is the transmission device to receiv a first optical signal, as taught by Dahlfort, thus providing an efficient transmission system by minimizing connection signal loss and enabling easy connection using a pluggable optical connectors, as discussed by Dahlfort (Paragraph 27).
Considering Claim 2 Jia and Dahlfort disclose the optical forwarding device according to claim 1, wherein the first optical connector and the second optical connector are connected to a first optical transceiver of central office equipment, wherein the first optical transceiver is configured to transmit and receive optical signals having the first wavelength(See Jai: Paragraph 94, fig. 22 i.e. the first optical connector(2208) and the second optical connector(2214) are connected to a first optical transceiver(2204) of central office equipment, wherein the first optical transceiver(2204) is configured to transmit and receive optical signals having the first wavelength (λ)). 
Considering Claim 9 Jia and Dahlfort disclose the optical forwarding device according to claim 1, wherein the first port of the first optical circulator is a unidirectional input port, the second port of the first optical circulator is a bidirectional transmission port, and the third port of the first optical circulator is a unidirectional output port(See Jai: fig. 22 i.e. the first port of the first optical circulator(2216) is a unidirectional input port, the second port of the first optical circulator(2216) is a bidirectional transmission port, and the third port of the first optical circulator(2216) is a unidirectional output port).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637